            Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,

                        Plaintiff,                         Civil Action No.

         v.                                                COMPLAINT FOR DECLARATORY
                                                           AND INJUNCTIVE RELIEF
 PRETTYLITTLETHING.COM USA, INC., and
 PRETTYLITTLETHING.COM LTD,

                        Defendants.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Robert Jahoda, by and through undersigned counsel, seeks a permanent injunction

requiring a change in PrettyLittleThing.com USA, Inc. and PrettyLittleThing.com LTD’s

(“Defendant” or “PTL”) corporate policies to cause its online stores to become, and remain,

accessible to individuals with visual disabilities. In support thereof, Plaintiff respectfully asserts

as follows:

                                        INTRODUCTION

       1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA applies
       to public accommodations’ websites over 20 years ago. This interpretation is
       consistent with the ADA’s title III requirement that the goods, services, privileges,
       or activities provided by places of public accommodation be equally accessible to
       people with disabilities.
             Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 2 of 21



See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at

https://www.adatitleiii.com/wp-content/uploads/sites/121/2018/10/DOJ-letter-to-congress.pdf)

(last accessed August 16, 2019).

       2.       More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

       3.       Robert Jahoda suffers retinitis pigmentosa, a genetic disorder that rendered him

legally blind when he was just two years old. Today, he uses screen reader technology, including

VoiceOver and JAWS, to navigate the Internet.

       4.       Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 286 F.Supp.3d 365, 374 (E.D.N.Y. 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id..   See     American    Federation   for    the   Blind,   Screen    Readers,    available    at

https://www.afb.org/blindness-and-low-vision/using-technology/assistive-technology-products/

screen-readers (last accessed August 16, 2019) (discussing screen readers and how they work).

                                                 2
            Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 3 of 21



       5.      Defendants are retailers that sell clothing and accessories.

       6.      Consumers in the United States may research and purchase Defendants’ products

and access other brand-related content and services at www.prettylittlething.us and with the mobile

applications Defendants make available for iOS and Android-based mobile devices (collectively,

“Website and Apps”), which Website and Apps Defendants own, operate, and/or control.

       7.      Upon information and belief, Defendants are responsible for the policies, practices,

and procedures concerning the Websites and Apps’ development and maintenance.

       8.      Unfortunately, Defendants deny approximately 8.1 million Americans who have

difficulty seeing access to its Website and Apps’ goods, content, and services because the Website

and Apps are largely incompatible with the screen reader programs these Americans use to

navigate an increasingly ecommerce world. See Press Release, United States Census Bureau,

Nearly 1 in 5 People Have a Disability in the U.S., Census Bureau Reports Report Released to

Coincide     with   22nd     Anniversary   of   the    ADA     (Jul.   25,    2012),   available    at

https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

Aug. 16, 2019) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”).

       9.      Plaintiff brings this civil rights action against Defendants to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons



                                                  3
           Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 4 of 21



are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

        10.    By failing to make its Website and Apps available in a manner compatible with

computer screen reader programs, Defendants, public accommodations subject to Title III, deprive

blind and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

        11.    Because Defendants’ Website and Apps are not and have never been accessible,

and because upon information and belief Defendants do not have, and have never had, an adequate

corporate policy that is reasonably calculated to cause its Websites and Apps to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring

that:

                                                                               Defendant’s Deadline
 Compl. ¶                          Relief Requested                             to notify Plaintiff’s
                                                                               counsel of completion

              Defendant retain a qualified consultant acceptable to
              Plaintiff (“Approved Accessibility Consultant”) who
              shall assist it in improving the accessibility of its Website,
                                                                                30-days of Court’s
   11(a)      including all third party content and plug-ins, so the
                                                                                      Order
              goods and services on the Website may be equally
              accessed and enjoyed by individuals with vision related
              disabilities.

              Defendant work with the Approved Accessibility
                                                                         180-days of Court’s
              Consultant to ensure that all employees involved in
                                                                        Order and every 180-
   11(b)      website development be given accessibility training on a
                                                                       days thereafter until the
              biennial basis, including onsite training to create
                                                                       Court orders otherwise
              accessible content at the design and development stages.

   11(c)      Defendant work with the Approved Accessibility                   90-days of Court’s
              Consultant to perform an automated accessibility audit on        Order and every 90-

                                                    4
        Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 5 of 21



          at least a quarterly basis to evaluate whether Defendant’s days thereafter until the
          Website may be equally accessed and enjoyed by Court orders otherwise
          individuals with vision related disabilities on an ongoing
          basis.

          Defendant work with the Approved Accessibility
          Consultant to perform end-user accessibility/usability
          testing on at least a quarterly basis with said testing to be
                                                                         90-days of the Court’s
          performed by humans who are blind or have low vision,
                                                                          Order and every 90-
11(d)     or who have training and experience in the manner in
                                                                        days thereafter until the
          which persons who are blind use a screen reader to
                                                                        Court orders otherwise
          navigate, browse, and conduct business on websites, in
          addition to the testing, if applicable, that is performed
          using semi-automated tools.

                                                                          60-days of receiving
          Defendant incorporate all of the Approved Accessibility
                                                                         recommendations until
11(e)     Consultant’s recommendations within sixty (60) days of
                                                                            the Court orders
          receiving the recommendations.
                                                                               otherwise

          Defendant work with the Approved Accessibility
          Consultant to create an Accessibility Policy that will be
                                                                         60-days of the Court’s
11(f)     posted on its Website, along with an e-mail address,
                                                                                 Order
          instant messenger, and toll free phone number to report
          accessibility-related problems.

          Defendant directly link from the footer on each page of
          the Website a statement that indicates that Defendant is
          making efforts to maintain and increase the accessibility
                                                                         60-days of the Court’s
11(g)     of its Website to ensure that persons with disabilities have
                                                                                 Order
          full and equal enjoyment of the goods, services, facilities,
          privileges, advantages, and accommodations of the
          Defendant through the Website.

          Defendant accompany the public policy statement with
          an accessible means of submitting accessibility questions
                                                                         60-days of the Court’s
11(h)     and problems, including an accessible form to submit
                                                                                 Order
          feedback or an email address to contact representatives
          knowledgeable about the Accessibility Policy.

          Defendant provide a notice, prominently and directly
          linked from the footer on each page of the Website,
          soliciting feedback from visitors to the Website on how        60-days of the Court’s
11(i)
          the accessibility of the Website can be improved. The link             Order
          shall provide a method to provide feedback, including an
          accessible form to submit feedback or an email address


                                              5
           Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 6 of 21



             to contact representatives knowledgeable about the
             Accessibility Policy.

             Defendant provide a copy of the Accessibility Policy to
             all web content personnel, contractors responsible for         60-days of the Court’s
   11(j)
             web content, and Client Service Operations call center                 Order
             agents (“CSO Personnel”) for the Website.

             Defendant train no fewer than three of its CSO Personnel
             to automatically escalate calls from users with disabilities
             who encounter difficulties using the Website. Defendant
             shall have trained no fewer than three of its CSO
             personnel to timely assist such users with disabilities
                                                                             180-days of Court’s
   11(k)     within CSO published hours of operation. Defendant
                                                                                   Order
             shall establish procedures for promptly directing requests
             for assistance to such personnel including notifying the
             public that customer assistance is available to users with
             disabilities and describing the process to obtain that
             assistance.

             Defendant modify existing bug fix policies, practices,
             and procedures to include the elimination of bugs that          180-days of Court’s
   11(l)
             cause the Website to be inaccessible to users of screen               Order
             reader technology

             Plaintiff, his counsel, and its experts monitor the Website
             for up to two (2) years after the Approved Accessibility
             Consultant validates the Website is free of accessibility
             errors/violations to ensure Defendant has adopted and
             implemented adequate accessibility policies. To this end,
                                                                            Until the Court orders
   11(m)     Plaintiff, through his counsel and its experts, shall be
                                                                                  otherwise
             entitled to consult with the Approved Accessibility
             Consultant at their discretion, and to review any written
             material, including but not limited to any
             recommendations the Approved Accessibility Consultant
             provides Defendant.

       12.     Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. Jonathan Lazur et al., Ensuring Digital Accessibility Through

Process and Policy 140 (2015). As one leading commentator notes,

                                                 6
            Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 7 of 21



        The most significant problem is maintaining the accessibility of a large commercial
        site. Without policies, procedures and metrics—such as testing a release for
        accessibility before posting to the website and training in accessible design (so that
        accessibility is part of the design process the way, say, cybersecurity is)—the site’s
        status as accessible will be temporary at best.

Fighting for Accessible Websites under the ADA: Daniel Goldstein, Brown Goldstein Levy,

Baltimore, Bloomberg BNA, Jan. 13, 2016, ISSN 1098-5190 (reproduced with permission from

Electronic     Commerce      &    Law      Report,       21   ECLR,    2,   1/13/16     (available   at

https://www.browngold.com/wbcntntprd1/wp-content/uploads/BNA-Fighting-for-Accessible-

Websites-Under-ADA.pdf) (last accessed Aug. 16, 2019)

        13.     To evaluate whether an inaccessible website has been rendered accessible, and

whether corporate policies related to web-based technologies have been changed in a meaningful

manner that will cause the website to remain accessible, the website must be reviewed on a periodic

basis using both automated accessibility screening tools and end user testing by disabled

individuals.

        [I]f you have planned to redesign or add a certain segment to your site, then make
        it accessible from the start. It’s far cheaper to plan for an elevator than to decide to
        add one once your 30-story building is complete. Or if you are re-branding, consider
        using templates that will ensure accessibility. Make sure you have policies,
        procedures and metrics in place so that you know if you are maintaining
        accessibility and can identify why, if you are not. Most of all, consult disabled
        consumers or a consumer organization before deciding what you are going to do,
        and have consumers actually test the changes.

        Something you imagine you may need to do, you may not need to do at all or may
        be able to do much cheaper. Something you hadn’t thought to do may be critical to
        accessibility. And, of course, if you work with the disability community, they will
        spread the word that this is no longer a site to be avoided, but to be used.

Id. at 3.




                                                     7
            Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 8 of 21



                                  JURISDICTION AND VENUE

        14.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        15.     Defendants attempt to, and indeed do so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website and Apps,

Defendants enter into contracts for the sale of its products with residents of Pennsylvania. These

electronic sales contracts involve, and indeed require, Defendants’ knowing and repeated

transmission of computer files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order,

ECF No. 123 (W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June

22, 2017) (Judge Schwab) (exercising personal jurisdiction over forum plaintiff’s website

accessibility claims against out-of-forum website operator); see also Access Now Inc. v. Otter

Products, LLC, 280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (same); Access Now, Inc. v.

Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass. 2018) (same).

        16.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendants’ Website and Apps from his home but encountered barriers that denied his full

and equal access to Defendants’ online goods, content, and services.

        17.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        18.     Plaintiff is and, at all times relevant hereto, has been a resident of this District.

Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a member of a




                                                   8
          Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 9 of 21



protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA

set forth at 28 CFR §§ 36.101 et seq.

        19.     Defendant Prettylittlething.com USA, Inc. is a Delaware corporation.

        20.     Defendant Prettylittlething.com Ltd is registered in England and Wales. Its

registered office is located at 49-51 Dale Street Manchester England M1 2HF.

                               FACTS APPLICABLE TO ALL CLAIMS

        21.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website and mobile application developers often implement digital

technologies without regard to whether those technologies can be accessed by individuals with

disabilities. This is notwithstanding the fact that accessible technology is both readily available

and cost effective.

                                DEFENDANTS’ ONLINE CONTENT

        22.     Defendants’ Website and Apps allow consumers to research and purchase

Defendants’ products from the comfort and convenience of their own homes, and arrange for home

delivery into this District.

        23.     Defendants are responsible for the policies, practices, and procedures concerning

the Website and Apps’ development and maintenance.

                                     HARM TO PLAINTIFF
        24.     Plaintiff attempted to access the Website and Apps from his home in this District.

Unfortunately, because of Defendants’ failure to build its Website and Apps in a manner that is

compatible with screen reader programs, Plaintiff is unable to understand, and thus is denied the

benefit of, much of the content and services he wishes to access on the Website and Apps.

        25.     Plaintiff attempted to access the Website and Apps using VoiceOver with iOS.

                                                9
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 10 of 21



       26.     VoiceOver is a gesture-based screen reader that lets

you enjoy using iPhone even if you don’t see the screen. With

VoiceOver enabled, just triple-click the Home button to access it

wherever you are in iOS. Hear a description of everything happening

on your screen, from battery level to who’s calling to which app your

finger is on. You can also adjust the speaking rate and pitch to

suit you…You can control VoiceOver using a simple set of gestures.

Touch or drag your finger around the screen and VoiceOver tells you

what’s there. Tap a button to hear a description, then double-tap to

select. Or flick left and right to move from one element to the next.

When you interact with an element, a black rectangle appears around it so sighted users can follow

along. When you prefer privacy, you can activate a screen curtain to turn off the display

completely, but still hear all that VoiceOver has to say.” See Apple, Accessibility, available at

https://www.apple.com/accessibility/iphone/vision/ (last accessed Aug. 16, 2019).

       27.     Unfortunately, as a result of visiting Defendants’ Website and Apps from this

District, and from investigations performed on his behalf, Plaintiff found Defendants’ Website and

Apps to be largely unusable due to various barriers that deny him full and equal access to

Defendants’ online content and services. For example:




                                               10
          Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 11 of 21



                 a.         The Website and Apps prevent screen

reader users who navigate sequentially through content from

accessing primary content directly. For example, upon visiting

Defendants’ website at www.prettylittlething.us, shoppers who

perceive content visually will note a rotating slideshow of text.

As demonstrated in the screenshot to the right, the slide displayed

reads, “STUDENTS GET AN EXTRA 20% OFF WITH

STUDENT BEANS*.” Shoppers who are interested may click

this slide directly; those who are not can scroll down the page

without issue. Unfortunately, because Defendants’ accessibility

policies fail to ensure the website is compatible with screen reader auxiliary aids, Plaintiff cannot

tab beyond this slideshow. Instead, screen readers remain locked on the text in it, blocking Plaintiff

and other screen reader users from tabbing to any subsequent content.

                 b.         The

Website and Apps do not

provide        sufficient         text

equivalents for important non-

text elements. Providing text

alternatives                 allows

information to be rendered in

a variety of ways by a variety

of shoppers. A person who

cannot see a picture, logo, or



                                                 11
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 12 of 21



icon can have a text alternative read aloud using synthesized speech. For example, the Website

and Apps use image files to convey important promotional information. Unfortunately,

Defendants’ corporate accessibility policies, if any, fail to ensure these images include alternative

text to describe its promotions in sufficient detail so that a screen reader user, like Plaintiff, can

determine what these images represent. To this end, Defendants’ Website and Apps include an

image with text that reads, “UP TO 60% OFF EVERYTHING* + AN EXTRA 20% OFF USE

CODE: 20 EXTRA.” The image also includes a button with text that reads, “SHOP NOW,”

prompting users who can see to click the image for more information. The image also contains

important fine print, providing that Defendants’ sale does not apply to beauty products.

Unfortunately, Defendants do not accompany this image with sufficiently descriptive alternative

text. As a result, when screen reader users focus on website’s image, they hear, “view all clothing

html link,” only. Similarly, when shoppers focus on the image in Defendants’ Apps, screen reader

users hear “banner underscore two two one three seven three.” This alternative text is insufficient

because it does not provide any information about Defendants’ sales, the access code, exclusions,

and because it does not invite users to click the image to browse eligible products.




                                                 12
           Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 13 of 21



                  c.     The

Website and Apps provide a

Size Guide that shoppers may

review to determine what size

apparel to purchase. Size guides

are particularly important to

consumers who shop online

because         they   lack    the

opportunity to try on apparel,

like      the      clothing    that

Defendants sell, before purchasing. Unfortunately, Defendants’ Websites and Apps do not provide

alternative text to describe this sizing information to Plaintiff and other screen reader users

sufficiently. Instead, screen readers read each character without context, putting the burden on

Plaintiff to map which numbers associate with each size and international market. This frustrating

exercise makes it likely Plaintiff will close the size guide without acquiring the sizing information

he seeks, thereby making it impossible for him to confidently purchase apparel that will fit from

Defendants’ online stores.




                                                 13
          Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 14 of 21



                d.      Shoppers who perceive content visually

will recognize the “decrease quantity” and “increase quantity”

buttons on the www.prettylittlething.us website and understand

from their visual context that by clicking them, Defendants will

decrease and increase the size of their order accordingly.

Unfortunately, Plaintiff cannot access, or click, these buttons with

his screen reader, thereby blocking him from using this important

shopping tool independently, which Defendants otherwise make

available to shoppers who do not rely on screen reader technology

to shop in its online stores.

                e.      The Website and Apps uses visual cues to

convey content and other information to sighted users.

Unfortunately, screen readers cannot interpret these cues and

communicate the information they represent to individuals with

visual disabilities. For example, shoppers who perceive content

visually will notice that many products available for purchase on

Defendants’ Apps include two prices. One price—a higher

price—appears in strikethrough font. The other—a lower price—

does not. These shoppers will likely infer the price in

strikethrough font is the “old” or “original” price, while the price

in regular font is the “new” or “sale” price. Unfortunately, Plaintiff’s screen reader cannot identify

the meanings of these two fonts so that he can make an informed decision. Instead, Plaintiff hears




                                                 14
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 15 of 21



two prices for the same product, and cannot determine what they signify. This confusion prevents

Plaintiff from making informed purchasing decisions.

               f.      Links and buttons on the Website and

Apps do not describe their purpose. As a result, blind users cannot

determine whether they want to follow a particular link, making

navigation an exercise of trial and error. For example, shoppers

who perceive content visually will likely recognize the Share icon

displayed throughout the Apps and understand that by clicking it,

Defendants will prompt them to share a particular product page

via text, email, or social media. Unfortunately, this icon is not

labeled with sufficient alternative text. As a result, when Plaintiff

hovers over it, his screen reader reads, “button,” only. This audio

output is meaningless, making it impossible for Plaintiff and other screen reader users to utilize

this feature independently.

       28.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website and Apps offer, and now deter him from attempting to use the Website and Apps.

Still, Plaintiff would like to, and intends to, attempt to access the Website and Apps in the future

to research the products and services the Website and Apps offer, or to test the Website and Apps

for compliance with the ADA.

       29.     If the Website and Apps were accessible, i.e. if Defendants made the Website and

Apps compatible with screen reader software, Plaintiff could independently research and purchase

Defendants’ products and access its other online content and services.




                                                  15
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 16 of 21



       30.     Though Defendants may have centralized policies regarding the maintenance and

operation of its Website and Apps, Defendants have never had a plan or policy that is reasonably

calculated to make its Website and Apps fully accessible to, and independently usable by,

individuals with vision related disabilities. As a result, the complained of access barriers are

permanent in nature and likely to persist.

       31.     The law requires that Defendants reasonably accommodate Plaintiff’s disabilities

by removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

       32.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendants’ failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANTS’ KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
       33.     Defendants have long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

       34.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

       35.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).




                                                 16
          Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 17 of 21



         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        36.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        37.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        38.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        39.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website and Apps, and (b)

whether Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

         40.    The assertions contained in the previous paragraphs are incorporated by reference.

         41.    Defendants’ Website and Apps are places of public accommodation within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018

WL 3933514, *3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other

corporate defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls

the property upon which the alleged discrimination has taken place—i.e., its website. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”); see also Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019).



                                                17
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 18 of 21



        42.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendants do not provide Plaintiff with full and equal

access to its Website and Apps, it has violated the ADA.

        43.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        44.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

        45.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        46.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:              as technology advances, [ ]




                                                  18
          Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 19 of 21



accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         47.    By failing to provide its Website and Apps’ content and services in a manner that

is compatible with auxiliary aids, Defendants have engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website and Apps;

                (b)     affording individuals with visual disabilities access to its Website and Apps

that is not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        48.     Defendants have violated Title III by, without limitation, failing to make its

Website and Apps’ services accessible by screen reader programs, thereby denying individuals

with visual disabilities the benefits of the Website and Apps, providing them with benefits that are

not equal to those it provides others, and denying them effective communication.




                                                   19
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 20 of 21



       49.     Defendants have further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website and Apps to be made

available without consideration of consumers who can only access the company’s online goods,

content, and services with screen reader programs.

       50.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendants’ Website and Apps nor result in making the Website and

Apps different, but enables individuals with visual disabilities to access the Website and Apps

Defendants already provides.

       51.     Defendants’ ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       52.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       53.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendants were

in violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendants took no action that was reasonably

calculated to ensure that its Website and Apps are fully accessible to, and independently usable

by, individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring its Website an Apps into



                                                 20
         Case 2:19-cv-01034-AJS Document 1 Filed 08/16/19 Page 21 of 21



full compliance with the requirements set forth in the ADA, and its implementing regulations, so

that its Website and Apps are fully accessible to, and independently usable by, blind individuals,

and which further directs that the Court shall retain jurisdiction for a period to be determined to

ensure that Defendants have adopted and is following an institutional policy that will in fact cause

it to remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff

is described more fully in paragraph 11 above.

       (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC

(D. Mass. Apr. 17, 2018) (ECF 11);

       (F)     Whatever other relief the Court deems just, equitable and appropriate; and

       (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: August 16, 2019                 Respectfully Submitted,

                                              /s/ R. Bruce Carlson
                                              R. Bruce Carlson
                                              bcarlson@carlsonlynch.com
                                              Kevin W. Tucker
                                              ktucker@carlsonlynch.com
                                              CARLSON LYNCH, LLP
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh, PA 15222
                                              Phone: (412) 322.9243

                                              Counsel for Plaintiff



                                                 21
